Citation Nr: 0831249	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In his February 
2005 VA Form 9, Substantive Appeal, the veteran requested a 
hearing before the Board; in an August 2006 Clarification of 
Board Hearing Request form the veteran, in essence, withdrew 
the hearing request. 

An October 2007 statement from the veteran indicates that he 
wishes to reopen a claim of service connection for tinnitus.  
This matter has not been developed for appellate review; it 
is referred to the RO for any appropriate action. 


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
to a compensable degree in the first post service year; and 
the preponderance of the evidence is against a finding that 
the veteran's current bilateral hearing loss disability is 
related to his service or to any event therein. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  A September 2003 letter 
provided certain essential notice prior to the original 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The letter explained the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and alternate sources of evidence that could 
substitute for service treatment records (STRs).  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), March 2006 and March 2008 letters informed the 
veteran of disability rating and effective date criteria. 
September 2007 and March 2008 supplemental statements of the 
case (SSOCs) readjudicated the matter after all essential 
notice was given and pertinent evidence was received.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (finding that a timing defect can be cured by notice 
followed by readjudication of the claim by the agency of 
original jurisdiction). He has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process. 

Regarding VA's duty to assist, VA has obtained the veteran's 
pertinent available post-service records of VA and private 
medical treatment, and asked him to submit or identify any 
additional evidence that would support his claim.  His STRs 
appear to be unavailable, as evidenced by a February 2004 
report from the National Personnel Records Center indicating 
that they were likely destroyed by a fire at that facility.  
As explained in the analysis below, VA has made all possible 
efforts to obtain any outstanding STRs.  In his August 2003 
formal claim for service connection for bilateral hearing 
loss, the veteran indicated that he had received treatment 
for hearing loss from June 1970 to June 2003.  VA attempted 
to obtain these private treatment records, but was unable to 
do so without further help from the veteran.  A January 2004 
letter from the veteran's wife to VA states that he was never 
treated by the doctor listed in his August 2003 formal claim, 
and that they were also unable to obtain the private 
treatment records.  

VA arranged several audiological evaluations for which the 
veteran failed to appear, including in December 2004, July 
2005, and April 2006.  In a March 2006 letter, the veteran's 
representative stated that because of his age, he could not 
appear for an examination unless such was scheduled at the VA 
Outpatient Clinic in McClellan, California.  Arrangements 
were made for an examination at the McClellan Clinic, and a 
March 2006 letter notified the veteran him of the scheduled 
examination.  He failed to appear for this examination, and 
has not sought to reschedule it.  In an October 2007 
statement, the veteran indicated that due to his age and 
health he would be unable to attend an examination. Given 
that the duty to assist is not a one way street, the Board 
finds that VA has met its assistance obligations.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The veteran has not 
identified any additional evidence pertinent to his claim.  
He is not prejudiced by the Board's proceeding with appellate 
review.  



B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service incurrence or aggravation of an organic disease of 
the nervous system (to include SNHL) may be presumed if such 
is manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also U.S. DEP'T. OF 
VETERANS AFFAIRS, UNDER SECRETARY FOR HEALTH: CHARACTERIZATION OF HIGH 
FREQUENCY SENSORINEURAL HEARING LOSS MEM. (Oct. 4, 1995). 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is forty decibels or greater;  or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are twenty-six decibels 
or greater;  or when speech recognition scores using the 
Maryland CNC Test are less than ninety-four percent.  
38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim. 

VA's duty to assist includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  Under Charles v. Principi, 16 Vet. App. 370, 375 
(2002), where an appellant has evidence of record 
demonstrating competent evidence of a current disability and 
evidence indicating an association between the appellant's 
disability and his active service, an appellant is entitled 
to a medical nexus opinion pursuant to the VA's duty to 
assist.  The Board notes that there is sufficient evidence 
for the veteran to be entitled to a medical nexus opinion.  
Medical experts contacted for such an opinion have indicated 
that the record contains insufficient evidence to form a 
basis for such an opinion, and that an examination is 
necessary. As was noted above, the veteran has made clear 
that he will not report for an examination. Consequently, the 
determination must be based on the current record; as the 
record now stands, there is insufficient evidence to 
establish that there is a nexus between the veteran's hearing 
loss and his exposure to noise trauma in service.
As the record shows the veteran's STRs are unavailable, VA 
has a heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The RO requested that the National Personnel Records 
Center (NPRC) search for additional STRs showing dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and medical and dental 
records.  In February 2004, the NPRC responded that a search 
revealed the standard documents were not available, but 
alternate record sources were available.  Consequently, VA 
was able to obtain reports from November 1943 to June 1945 
from the Office of the Army Surgeon General, which do not 
show any treatment for hearing loss. 

Since he filed his claim in August 2003, the veteran has 
alleged that his hearing was damaged from exposure to 
extremely loud noises from working on large motors.  His DD 
214 shows that his military occupational specialty was 
automotive repairman.  Consequently, it may be conceded, and 
is not in dispute, that he experienced noise trauma during 
service. 

As there is no medical evidence showing that SNHL was 
manifested in the first postservice year, there is no basis 
for considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumptions (for SNHL as an organic disease of the 
nervous system). 

Private medical records include the veteran's audiograms from 
Avalon Hearing Center in August 2001, and from Woodland 
Hearing Aid Services in April 2004.  The Board may not itself 
interpret the graphs to determine whether the veteran has a 
hearing loss disability under 38 C.F.R. § 3.385.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995).  In this case, however, the 
Board is not relying upon an interpretation of the graphical 
representations to any effect other than to acknowledge an 
element of reasonable doubt which will be resolved in favor 
of the veteran, namely, that the examinations appear to show 
that he currently suffers from bilateral hearing loss. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
What remains to be shown is that the veteran's current 
bilateral hearing loss is related to acoustic trauma during 
service.  A preponderance of the evidence is against such a 
finding.  A March 2008 VA examination report reflects that 
the examiner was unable to submit an opinion purely based 
upon the private audiograms from August 2001 and April 2004.  
The examiner stated that it was questionable whether either 
test was performed by audiologists or under the proper 
conditions specified by VA guidelines.  The examiner also 
stated that the Maryland CNC word list is required for speech 
testing based upon the VA guidelines, and even if that 
requirement were waived, the tests were too old to be used 
for adjudicative purposes.  The VA examiner ultimately 
concluded that no opinion could be given concerning the 
etiology of the veteran's hearing loss without a recent audio 
examination, performed according to the VA guidelines. 

It is notable that the first time the veteran reported 
hearing loss was in August 2001, approximately 55 years after 
service.  A lengthy period of time between service and the 
first postservice clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  The lengthy time 
interval between the veteran's active service and the 
earliest assessment of hearing loss essentially constitutes 
negative evidence that tends to disprove the veteran's claim 
that he sustained noise trauma in service that resulted in 
persistent symptoms evidencing a chronic hearing loss 
disability.  See Forshey v. West, 12 Vet. App. 71 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
negative evidence which tends to disprove the existence of an 
alleged fact).  The veteran's own statements relating his 
current hearing loss to noise exposure during service are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board may consider only independent medical evidence to 
support its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Thus, the Board cannot conclude, based solely 
upon the veteran's statements, that his hearing loss is 
related to noise exposure incurred during service; the 
medical evidence of record does not support such a finding. 

The preponderance of the evidence is against the veteran's 
claim. Therefore, it must be denied. 


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


